Citation Nr: 1606969	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-29 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1990 to November 1993; from June 1999 to September 1999; from October 2001 to September 2002; and from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The issue of entitlement to service connection for individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.19(b) (2015).



FINDINGS OF FACT

1.  In a September 2010 rating decision, the RO denied entitlement to service connection for right ear hearing loss, and the Veteran did not appeal this decision.

2.  Evidence received since the September 2010 rating decision relates to the basis for the prior denial.

3.  Resolving all doubt in the Veteran's favor, the currently demonstrated right ear hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties. 





CONCLUSIONS OF LAW

1.  The September 2010 rating decision that denied entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the September 2010 rating decision with regard to right ear hearing loss is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for the establishment of service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In September 2010, the Veteran's claim for entitlement to service connection for bilateral hearing loss was denied by the Louisville, Kentucky RO, as there was no evidence the bilateral hearing loss occurred in service.  That decision is final.  See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103. 

In August 2012, the Veteran submitted additional evidence relevant to his claim for right ear hearing loss, and the RO reopened the claim in its October 2012 rating decision.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The evidence received since the September 2010 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, since the September 2010 rating decision, the Veteran's Service Treatment Records (STRs) have been located and submitted to the RO for review.  The STRs document the Veteran's hearing loss.  

This new evidence clearly addresses the reasons for the previous denial, that is, no evidence of disability and lack of nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.

Right Ear Hearing Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In addition, for veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system (e.g., sensorineural hearing loss), even if there is no evidence of such disease during the period of service, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be "chronic" or where the diagnosis of chronicity is legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.304(b).

If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012). 

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

In this situation, although the Veteran's hearing loss preexisted his last deployment for active service, it was not noted upon entrance: there is no entrance examination associated with the record.  However, the presumption of sound condition does not apply if an entrance examination was not performed contemporaneous with entry to a period of service, because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based." Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Crowe v. Brown, 7 Vet. App. 238  , 45 (1994) (the presumption of soundness attaches only where there has been an induction examination in which the later-complained-of disability was not detected). 

The Veteran believes his hearing loss is due to his three year history of jet engine noise exposure without ear protection while in the Marines, and a two year history of noise exposure from weapons as part of an Infantry group while in the Army. 

When the Veteran entered active duty service for the penultimate time, he underwent an audiological entrance examination in October 2001 and scored the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
40

When the Veteran exited service in July 2002, he scored the following pure tone thresholds, in decibels, at an audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
40

No audiological examinations were conducted before or after the Veteran's final period of active duty service from January 2003 to July 2003.

In April 2004, less than one year after the Veteran left service, he underwent an audiological examination in which he scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
20
40

The examiner opined that "in view of the type and configuration of hearing loss and the reported history of military noise exposure, it is as least as likely as not that the Veteran's hearing loss may be related to his military service".

In June 2005, the Veteran underwent another C&P examination, in which he scored the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
30
45

The examiner offered no opinion as to the etiology of the Veteran's right ear hearing loss. 

In July 2010, the Veteran underwent another C&P examination, in which he scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
35
45

The examiner opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of the Veteran's initial active duty for service while serving in the Marines. 

In October 2012, the Veteran underwent another C&P examination, in which he scored the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
50
55

The examiner opined that the Veteran's right ear hearing loss was at least as likely as not caused by or a result of an event in military service due to the fact that the Veteran's left ear was service connected for hearing loss. 

In a June 2013 C&P examination, the Veteran scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
45
60

The examiner opined that the Veteran's right ear hearing loss was less likely than not a result of the Veteran's military service.  The examiner explained that the Veteran's right ear hearing loss first occurred in October 2001, while he was serving in the Army National Guard, but the examiner believed there was no clear nexus between the Veteran's right ear hearing loss and a period of active duty deployment while in the Army Guard. 

The first criteria for establishing service connection requires competent evidence of a current disability.  In June 2013, the Veteran was examined by a VA audiologist who determined the Veteran suffered from hearing loss in his right ear; the Veteran's numerous audiological tests confirm this diagnosis.  Accordingly, the Board finds that the Veteran suffers from right ear hearing loss. 

Second, competent evidence must demonstrate an in-service injury or aggravation of a disease or injury.  In this case, the Veteran's April 2004 examination, conducted within one year of discharge from active service, demonstrates the Veteran suffered from right ear hearing loss.  

Finally, to establish service connection, the evidence must establish a nexus between the claimed in-service injury and the current disability.  Given all of the above, the Board finds that the evidence in favor of entitlement to service connection for right ear hearing loss is at least in equipoise.  Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).


ORDER

The application to reopen the claim of entitlement to service connection for right ear hearing loss is granted.  

Service connection for right ear hearing loss is granted. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


